Citation Nr: 1125733	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  09-40 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active service from January 1970 to September 1971.  He received various decorations evidencing combat including the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 RO rating decision that denied service connection for bilateral hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has bilateral hearing loss that is related to service.  He specifically alleges that his bilateral hearing loss is related to loud noise exposure he experienced during service, including combat operations which involved firing an M60 machine gun.  He contends that he was subjected to a great deal of gunfire on a daily basis.  Additionally, the Veteran reports further noise exposure from an eight-inch artillery piece that was permanently stationed just above his bunk area while stationed in Da Nang, Vietnam.  

The Veteran had active service from January 1970 to September 1971.  His DD-214 indicates that he received various decorations evidencing combat, including the Combat Infantryman Badge.  The Veteran's occupational specialty was listed as light weapons infantryman.  As the Veteran had combat service, his allegations as to combat noise exposure are considered credible. 

The Veteran's service treatment records do not show a hearing loss disability in either ear as defined by 38 C.F.R. § 3.385.  His service treatment records indicate that at the time of his January 1970 pre-induction examination, no defects were noted with respect to his ears.  An audiological evaluation at that time showed pure tone thresholds in the Veteran's right ear of 10, -5, 0, and 15 at decibels 500, 1000, 2000, and 4000 Hertz, respectively.  Pure tone thresholds in the Veteran's left ear were 15, 15, 10, and 15 at the same frequencies.  The August 1971 separation examination report indicated that there were no ear defects and that the Veteran's hearing was 15/15 on whispered voice testing in both ears.  An audiological evaluation at that time showed pure tone thresholds in the Veteran's right ear of 0, 0, 0, and 0 at decibels 500, 1000, 2000, and 4000 Hertz, respectively.  Pure tone thresholds in the Veteran's left ear were 0, 0, 0, and 0 at the same frequencies.

Post-service VA examination records show a diagnosis for bilateral hearing loss as defined by 38 C.F.R. § 3.385.

A December 2008 VA audiological examination report noted that the Veteran reported a history of decreased hearing acuity.  The examiner noted the Veteran's reported history of military noise exposure only as including tank firings.  The examiner did not discuss the Veteran's reported exposure "on a daily basis" to noise from combat action with his M60 rifle or his reported exposure to noise from hearing an eight inch artillery piece being fired from a fixed position just above his bunk.  The examiner noted that the Veteran denied any occupational or recreational noise exposure subsequent to service.  The puretone threshold test results were indicative of bilateral hearing loss disability under 38 C.F.R. § 3.385.  The examiner noted that the Veteran's claims file and medical records were reviewed.

The examiner reported that the Veteran's right ear hearing was within normal limits through 1000 Hertz, but he had moderately-severe sensorineural hearing loss at 2000-8000 Hertz.  The Veteran's left ear hearing was within normal limits through 1000 Hertz, but he had mild sensorineural hearing loss at 1500 Hertz and moderately-severe to severe sensorineural hearing loss at 2000-8000 Hertz.  

The examiner opined that the Veteran's hearing loss was not caused by or a result of acoustic trauma in military service.  The examiner stated:  "Because the veteran demonstrated normal hearing acuity throughout his entire military service, it is not likely that the current hearing loss is related to events that occurred while enlisted."  

The Board observes that the rationale provided by the examiner did not address the Veteran's reported exposure "on a daily basis" to noise from combat action with his M60 rifle or his reported exposure to noise from hearing an eight inch artillery piece being fired from a fixed position just above his bunk.  Likewise, the examiner did not discuss the Veteran's contention that he had hearing problems in service and hearing loss since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also 38 U.S.C.A. § 1154(b).  

The Veteran should be afforded another VA examination with the goal of obtaining a responsive etiological opinion (following a thorough review of the entire claims folder), that shows consideration of the Veteran's accurately reported history of inservice exposure to combat noise as well as his other contentions regarding his claim for service connection for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all medical providers who have treated him for bilateral hearing problems since his separation from service.  Specifically noted in this regard are records of any audiological evaluations that may have been performed for the purpose of obtaining hearing aids, and any additional VA treatment records from the VA medical center in Shreveport, Louisiana.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent treatment. 

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences bilateral hearing loss.  If current hearing loss is identified, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hearing loss was incurred in service, or is the result of exposure to acoustic trauma during the Veteran's period of service.  The examiner must specifically acknowledge and discuss the Veteran's reported exposure "on a daily basis" to noise from combat action with his M60 rifle and his reported exposure to noise from hearing an eight inch artillery piece being fired from a fixed position just above his bunk.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion). 

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection for bilateral hearing loss.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.

The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


